OVERTON, Justice.
These are petitions to review an order of the Public Service Commission, which issued a certificate to Emeralda, a partnership, authorizing the transportation of horses other than ordinary livestock. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const. Petitioners were protestants during the application hearings. Although petitioners do not object to the certification for the transport of show horses, they do object to the certification for the transport of race horses on the grounds that their own service is adequate. In response to petitioners’ argument, the Commission stated in its order:
A review of the record fails to disclose any material difference in the nature of the transportation of show horses as opposed to other horses. We can find no distinguishing characteristics between the transportation of race horses, brooding mares and show horses, except that currently certificated carriers have chosen not to transport show horses. This is hardly a basis for dividing a market. The transportation of one type of thoroughbred horse from another is indistinguishable and any attempt to divide the market would be totally unenforceable and unrealistic. The market for the transportation of thoroughbreds is homogeneous and uniform and any attempt to subdivide it would interfere with efficient and economical transportation.
We agree with the Commission and deny the petitions for certiorari.
It is so ordered.
ENGLAND, C. J., and SUNDBERG, ALDERMAN and McDONALD, JJ., concur.